Appellee King brought this action in the circuit court of Lauderdale county against appellant City of Meridian to recover damages for an injury he received while driving his automobile in the nighttime at the intersection of Seventeenth Avenue and Front Street, two much traveled thoroughfares of the city. He recovered a judgment in the sum of $2,500, from which the city prosecutes this appeal.
The principal ground relied on for reversal is that the court erred in refusing the city's request for a directed verdict. The giving of two of the instructions granted the plaintiff is also assigned and argued as error.
Between 11 and 12 o'clock at night the plaintiff was driving his automobile east on Front Street and at its *Page 174 
intersection with Seventeenth Avenue he ran into a street barricade and was injured. Recovery was sought on two grounds, (1) that the intersection was so constructed and maintained by the city as to be dangerous to the traveling public, and (2) whether properly constructed or not it was a dangerous intersection and the city was due to post one or more adequate warnings of the danger by a red light or otherwise. There was no evidence tending to show that the construction of the crossing itself was dangerous to the traveling public. The issue of fact made by the evidence was whether or not it should have been and was properly guarded by a red light or otherwise to prevent collision with the barricade on the east side of Seventeenth Avenue, hereinafter described. Seventeenth Avenue runs north and south, and Front Street east and west. West of the intersection Front Street is 54 feet and 3 inches wide, while east of the intersection it is 30 feet and 4 inches wide. This difference was caused by a right angle cutdown of 23 feet and 11 inches in Front Street on the east side of the intersection and on the south side of Front Street. Along this 23 feet and 11 inches there was erected a concrete barricade wall 3 feet and 4 inches high, and against this wall on the west was a dirt embankment about 1 1/2 feet high, leaving the concrete wall exposed to view about 1 foot and 10 inches above the dirt wall. The result was that the travel going east on Front Street would be facing directly the east side of the wall.
Front Street at the crossing and for some distance east and west is straight.
The only witness to the accident was the plaintiff himself. He testified that there was no red light or other warning of any kind of the approach to the intersection; that when he got within about 75 or 100 feet of the intersection there appeared an automobile meeting him about the same distance east of the intersection; that its lights shown so brightly in his face that he was unable to see the barricade or anything else ahead of him; that he did *Page 175 
not know of the existence of the barricade; that he reduced his speed to something like 15 or 20 miles an hour, but nevertheless he ran into and over the barricade and down into a ditch on the east side, causing his injury. That the next day he saw a light some distance to the north side of the intersection, but if it was burning on the night of his injury he did not and could not see it.
We are of the opinion that it was a question for the jury whether or not in the exercise of reasonable care for the safety of the traveling public the city was due to give adequate warning to those traveling east on Front Street that they were approaching the barricade.
The evidence tended to show that the plaintiff himself was negligent in approaching the crossing, that in the exercise of reasonable care for his own safety he should have stopped his car when he was blinded by the lights of the approaching car. At the request of the defendant the court gave a comparative negligence instruction.
One of the instructions is criticized on the ground that it fails to define "negligence." It is true that the instruction gave no definition of "negligence," nevertheless it did inform the jury that "negligence" was defined in the other instructions. We are of opinion that that is true. All instructions are read together as one. It is not necessary that each one shall be complete within itself, but that all together shall be complete. That is true of the instructions in this case. The criticism of the other instruction given for the plaintiff is so devoid of merit as not to call for a ruling by the court.
Affirmed.